Citation Nr: 0503922	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain (low back disability), from October 4, 
1991, through March 28, 1993.

2.  Entitlement to a retroactive increased rating in excess 
of 20 percent for low back disability from March 29, 1993, 
through August 14, 1994.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
October 1991, including service in the Southwest Asia theater 
of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claims seeking 
entitlement to increased retroactive evaluations for her 
service-connected low back disability for the period from 
October 4, 1991, through August 14, 1994.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in November 
2001, it was remanded to the RO for further development.  In 
addition, in August 2001, the veteran appeared at a hearing 
at the RO conducted by a former Veterans Law Judge (then 
known as a Member of the Board).  In May 2003, the Board 
informed the veteran that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board, 
and indicated that she was entitled to another hearing.  The 
Board advised her that if she did not respond within 30 days, 
the Board would assume that she did not want an additional 
hearing and that her case would proceed accordingly.  To 
date, there has been no response from the veteran, and 
accordingly, the Board will proceed with the consideration of 
his case.

When this case was before the Board in June 2003, it was 
again remanded for further development and adjudication.  
Because the RO has confirmed and continued its denial of the 
veteran's claims, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In an October 1991 rating decision, the RO granted 
service connection for low back strain and assigned an 
initial 10 percent rating, effective October 4, 1991, the day 
following her separation from service.  Later that month, the 
RO notified the veteran of this determination and of her 
appellate rights.

2.  In November 1991, the veteran filed a timely Notice of 
Disagreement (NOD) with the October 1991 rating decision, and 
in a February 1992 rating decision, the RO confirmed and 
continued the 10 percent evaluation; in March 1992, the RO 
issued her a Statement of the Case (SOC); however, the 
veteran did not file a Substantive Appeal to perfect her 
appeal and the decision became final.

3.  On March 29, 1993, the veteran filed a claim seeking a 
higher rating for her service-connected low back disability, 
and in a May 1993 rating decision, the RO increased the 
evaluation of this condition to 20 percent, effective March 
29, 1993.  Later that month, the RO notified the veteran of 
this determination and of her appellate rights, but she did 
not appeal the determination.

4.  On July 20, 1994, the veteran filed a claim for an 
increased rating for her low back disability; in a November 
1994 rating decision, the RO granted entitlement to a total 
temporary rating effective from the August 15 to October 31, 
1994.  In January 1995, the RO notified the veteran of this 
determination and of her appellate rights, but she did not 
appeal the determination.

5.  In an August 1995 rating decision, the RO denied the 
veteran's claim seeking an evaluation in excess of 20 percent 
for her low back disability, and an increase in disability 
was factually ascertainable in the year prior to the date of 
the decision; later that month, the RO notified the veteran 
of this determination and of her appellate rights, but she 
did not appeal the determination.

6.  The veteran did not rely to her detriment on advice given 
by the RO and was not misled, nor was she induced by VA into 
allowing the deadline to pass, for perfecting a timely appeal 
of the RO's September 1991, February 1992, May 1993 or August 
1995 rating decisions.  

7.  A mental illness neither rendered the veteran incapable 
of rational thought or deliberate decision making, nor did it 
render her incapable of handling her own affairs or function 
in society, at any time relevant to perfecting an appeal of 
the September 1991, February 1992, May 1993 or August 1995 
rating decisions.  

8.  The correct facts, as they were known at the time of the 
October 1991 rating decision, were accurately reported, and 
the statutory or regulatory provisions extant at the time, 
were correctly applied.

9.  There was a tenable evidentiary basis to support the RO's 
October 1991 rating decision granting entitlement to a 10 
percent rating, and no more, for the veteran's service-
connected low back disability.

10.  The correct facts, as they were known at the time of the 
February 1992 rating decision, were accurately reported, and 
the statutory or regulatory provisions extant at the time, 
were correctly applied.

11.  There was a tenable evidentiary basis to support the 
RO's February 1992 determination confirming and continuing a 
10 percent rating, and no more, for the veteran's service-
connected low back disability.

12.  The correct facts, as they were known at the time of the 
May 1993 rating decision, were accurately reported, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

13.  There was a tenable evidentiary basis to support the 
RO's May 1993 determination increasing the evaluation of the 
veteran's low back disability to 20 percent, and no more.

14.  The correct facts, as they were known at the time of the 
August 1995 rating decision, were accurately reported, and 
the statutory or regulatory provisions extant at the time, 
were correctly applied.

15.  There was a tenable evidentiary basis to support the 
RO's August 1995 determination increasing the evaluation of 
the veteran's low back disability to 20 percent, and no more.


CONCLUSIONS OF LAW

1.  The RO's October 1991 rating decision was not clearly and 
unmistakably erroneous and it became final.  38 U.S.C.A. 
§§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2004).

2.  The RO's October 1991 rating decision, which granted 
entitlement to a 10 percent evaluation, and no more, is 
final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.117, 19.120, 19.121, 19.123, 19.129 
(1991).

3.  The RO's February 1992 rating decision was not clearly 
and unmistakably erroneous and it became final.  38 U.S.C.A. 
§§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2004).

4.  The RO's February 1992 rating decision, which confirmed 
and continued the 10 percent evaluation for the veteran's low 
back disability, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992).

5.  The RO's May 1993 rating decision was not clearly and 
unmistakably erroneous and it became final.  38 U.S.C.A. 
§§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2004).

6.  The RO's May 1993 rating decision, which granted 
entitlement to a 20 percent evaluation, and no more, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1993).

7.  The RO's August 1995 rating decision was not clearly and 
unmistakably erroneous and it became final.  38 U.S.C.A. 
§§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2004).

8.  The RO's August 1995 rating decision, which granted 
entitlement to a 20 percent evaluation, and no more, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25179 (2004).  The claim resulting in the instant 
appeal was filed in July 1998, and in the Board's June 2003 
remand, the RO's August 2003 letter and in numerous other RO 
letters and Supplemental Statements of the Case (SSOCs), VA 
advised her of the criteria necessary to substantiate a claim 
of entitlement to increased retroactive VA compensation 
benefits for her service-connected low back disability for 
the period from October 4, 1991, to August 14, 1994, 
including setting forth, in detail, the requirements 
necessary to assert a valid claim of clear and unmistakable 
error.

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has even held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, subsequent to the Board's June 2003 
remand, the Court held that a veteran claiming entitlement to 
an earlier effective date is not prejudiced by failure to 
provide her VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  Moreover, with respect to the clear and unmistakable 
error aspect of the veteran's claims, the Court has held that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to clear and unmistakable error claims.  See 
Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In 
light of the foregoing, the Board will proceed with its 
consideration of this case.

Procedural Background

In September 1991, the RO granted service connection for a 
low back strain and assigned an initial 10 percent rating 
under Diagnostic Code 5295, effective October 4, 1991, the 
day following her discharge from service.  After being 
notified of the determination and of her appellate rights, in 
November 1991, the veteran filed an NOD.  Thereafter, 
following a January 1992 VA examination, in a February 1992 
rating decision, the RO denied entitlement to a rating in 
excess of 10 percent for the service-connected low back 
disability.  In March 1992, the RO issued the veteran an SOC, 
but she failed to file a Substantive Appeal to perfect her 
claim.

On March 29, 1993, the veteran filed a claim for a higher 
rating, and in a May 1993 rating action, the RO increased 
rating to 20 percent under Diagnostic Code 5295, effective 
March 29, 1993.  The RO notified the veteran of the 
determination and of her appellate rights later that month, 
but she did not submit a NOD.

In November 1994, the veteran was assigned a temporary total 
rating under 38 C.F.R. § 4.30 as a result of undergoing a 
left L4-L5 discectomy in August 1994.  She was assigned the 
temporary total (100 percent) rating from August 15 to 
October 31, 1994.  Effective November 1, 1994, the disability 
evaluation reverted to 20 percent.  In August 1995, the RO 
again denied a claim for a rating in excess of 20 percent, 
and the RO notified her of the determination and her 
appellate rights, but she did not submit an NOD.

In July 1998, the veteran submitted a claim in which she 
requested back payment of benefits for the period of October 
3, 1991, to August 15, 1994.  She argued, in essence, that 
had her low back disability been properly diagnosed 
initially, she would have been entitled to a higher rating.  
The veteran also maintained that VA did not have all 
outstanding records when it rendered those determinations, 
and that there rating decisions were therefore clearly and 
unmistakably erroneous.  Further, during the August 2001 
Board hearing, she testified that at the time of the rating 
decisions noted above, she was not capable of filing an NOD 
because she was homeless, had no address or telephone number, 
and had no means of maintaining contact with anyone, making 
it "impossible" for her to submit an NOD.

The Board observes that in January 1999, the RO denied a 
claim for a retroactive increased ratings for the period from 
October 4, 1991, to August 14, 1994.  In doing so the RO 
referenced its October 1991 and May 1993 rating actions, and 
discussed the evidence of record that it considered at that 
time.  The RO also pointed out that the veteran had not 
perfected an appeal of either determination, and that the 
rating decisions were therefore final.

In the January 1999 rating decision, the RO also established 
service connection for depressive disorder as secondary to 
her service-connected low back disability and assigned the 
current 10 percent rating for this condition, effective July 
13, 1998.  

The veteran had an RO hearing in July 1999.  The hearing 
officer and the veteran stated the issue as entitlement to an 
earlier effective date for evaluations for the service-
connected back disorder from 1991.  The veteran reiterated 
that she should have been assigned a 100 percent rating from 
1991.  An SOC, dated in March 2000, states the issue as 
retroactive increase to 1991 in evaluation assigned to 
service-connected low back condition, evaluated as 20 percent 
form March 29, 1993, and as 10 percent rating from October 4, 
1991.  

A SSOC, dated in March 2001, characterized the issue on 
appeal as entitlement to an effective date earlier than March 
29, 1993, for a 20 percent or more evaluation for a low back 
disability.  The veteran testified before former Veterans Law 
Judge in August 2001.  During the hearing, she asserted 
entitlement to a retroactive increased rating in excess of 10 
percent for her low back disability from October 4, 1991, to 
March 28, 1993, as well as a retroactive increased rating in 
excess of 20 percent for this condition from March 29, 1993, 
to August 14, 1994.  During the Board hearing, she maintained 
that the RO rating decisions dated during this period were 
clearly and unmistakably erroneous.

In its November 2001 remand, the Board stated that the 
veteran was predicating her claim for retroactive payments on 
clear and unmistakable error in prior rating actions.  In a 
February 2003 SSOC, the RO determined that a retroactive 
increased ratings in excess of 10 percent from October 4, 
1991 to March 28, 1993, and in excess of 20 percent from 
March 29, 1993 to August 14, 1994, were not warranted.  
Instead, the RO concluded that those determinations were 
based on the medical evidence of record at the time of those 
determinations, as well as that VA evidence that might have 
been constructive of record, although not physically before 
it.  The RO stated that the medical evidence was consistent 
with the 10 and 20 percent evaluations assigned, and pointed 
out that an increased evaluation was granted on March 29, 
1993, the earliest date that it was factually shown by the 
medical evidence that an increase in disability had occurred, 
based on date of receipt of the veteran's claim.  Because 
there was an evidentiary basis for its October 1991, February 
1992 and May 1993 determinations, the RO held that they were 
not clearly and unmistakably erroneous.  

When this matter was again before the Board in June 2003, it 
was remanded in light of the VCAA; this included apprising 
the veteran of the specific requirements necessary to sustain 
a clear and unmistakable error claim, and to have the RO 
specifically adjudicate whether retroactive benefits were 
available on that basis.  

In compliance with the Board's remand instructions, in an 
August 2003 letter that the veteran failed to respond to, the 
RO requested that she clarify whether she was asserting clear 
and unmistakable error (CUE) in prior decisions and if so, to 
identify the dates of those rating actions and present 
argument with respect to the alleged CUE in the identified 
rating decision.  Thereafter in an April 2004 rating decision 
that was issued to the veteran as part of the SSOC dated 
later that same month, the RO readjudicated these claims, 
noting that she had failed to respond, and finding that the 
earlier rating decisions were not clearly and unmistakably 
erroneous.

A.  Tolling and Finality

At all times pertinent herein, an NOD was defined as a 
written communication from a claimant or his or her 
representative that expressed dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest that result.  38 C.F.R. 
§ 19.118, 20.201.  The NOD had to be filed within one year 
from the date that the agency of original jurisdiction mailed 
notice of the decision to the veteran.  38 C.F.R. § 19.129, 
20.302(a).  Further, at all times pertinent herein, a 
Substantive Appeal was defined as correspondence setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  The proper 
completion and filing of a Substantive Appeal was the last 
action the appellant needed to undertake to perfect an 
appeal.  38 C.F.R. §§ 19.117, 19.123, 20.200, 20.202, 20.302 
(1991-1995).

Here, as discussed above, the veteran filed a timely NOD to 
the October 1991 rating decision, but failed to submit a 
Substantive Appeal following the RO's issuance of an SOC in 
March 1992; the RO had also confirmed and continued the 10 
percent rating in a February 1992 rating action.  Similarly, 
following the RO's grant of an increased rating in May 1993 
and assignment of an effective date of March 29, 1993, for 
the 20 percent rating based on the date the veteran's claim 
was received, the veteran failed to submit an NOD.  Finally, 
although the RO denied her claim for an evaluation in excess 
of 20 percent in August 1995, but she again did not submit an 
NOD.

As such, absent a finding that the limitations period should 
be tolled or that the September 1991, February 1992, May 1993 
or August 1995 rating decisions were clearly and unmistakably 
erroneous, those determinations are final; because the RO 
granted entitlement to a temporary total rating, i.e., 100 
percent from August 15 to October 31, 1994, and the veteran 
seeks higher ratings prior from a period ending on August 14, 
1994, the RO's November 1994 determination is not pertinent 
to this appeal.

In Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998) (en 
banc), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that equitable tolling was 
appropriate when a veteran was misled or induced by VA into 
allowing a filing deadline to pass.  See also Tavares v. 
Principi, 18 Vet. App. 131, 138 (2004).  In addition, the 
Federal Circuit has recently held that when the veteran has a 
mental illness that renders her incapable of rational thought 
or deliberate decision making, or prohibits her from being 
capable of handling her own affairs or function in society, 
the matter will be equitably tolled and finality does not 
attach.  Barrett v. Principi 363 F.3d 1316, 1321 (Fed. Cir. 
2004); Tavares.

Here, although the Board is sympathetic to the veteran's 
circumstances, there is no indication that she was misled or 
induced by VA conduct into allowing the filing deadline to 
pass, or that she relied in any way to her detriment on 
something that VA did that breached a duty to that particular 
claimant.  Indeed, she does not even contend that she had.  
Instead, due to very unfortunate circumstances, she testified 
at the August 2001 Board hearing that at the time of the 
rating decisions noted above, she was not capable of filing 
an NOD because she was homeless, had no address or telephone 
number, and had no means of maintaining contact with anyone, 
and thus it was "impossible" for her to submit an NOD.  As 
such, it is clear that no action or representation by a VA 
employee contributed to the veteran's failure to perfect a 
timely appeal of the October 1991, February 1992, May 1993 or 
August 1995 rating decisions, and thus equitable tolling on 
this basis is not warranted.

As to the latter basis, the Board acknowledges that service 
connection has been established for a depressive disorder, 
and observes that she receives VA treatment for psychiatric 
disability.  Notwithstanding the foregoing, there is 
absolutely no indication that her psychiatric disability, 
regardless of whether it has been related to service or to a 
service-connected disability, contributed to her failure to 
perfect an appeal of the September 1991, February 1992, May 
1993 or August 1995 rating decisions.  Indeed, the veteran 
does not even contend that it had.  As such, equitable 
tolling on this ground is likewise not warranted because the 
evidence does not show that due to a mental illness the 
veteran was rendered incapable of rational thought or 
deliberate decision making, or that it prohibited her from 
being capable of handling her own affairs or functioning in 
society.  Barrett; Tavares.

Factual Background

As noted above, the veteran was discharged from active duty 
on October 4, 1991.  She filed her original claim for service 
connection for a low back disability in September 1991.  The 
service medical records show that the veteran received 
treatment for low back pain, but that X-ray study disclosed 
that her spine was within normal limits and she was 
prescribed medication to treat the pain.  Based on the above, 
in an October 1991 rating decision, the RO granted service 
connection for this condition and assigned a 10 percent 
rating, effective October 4, 1991, the day following her 
separation from active duty.  

In her November 1991 NOD, the veteran challenged the initial 
10 percent rating, arguing that due to her disability she 
needed to be retrained so that she could be employed in jobs 
that did not require a lot of bending or twisting.

In January 1992, the veteran underwent a medical examination 
at the VA Medical Center in Hampton, Virginia.  A 
radiographic study revealed early degenerative changes at L4.  
There was pain at 95 degrees flexion, but otherwise had full 
range of low back motion.  In addition, the physician 
reported that the veteran had no neurological deficits.

As noted above, in a February 1992 rating decision, the RO 
confirmed and continued the 10 percent evaluation, and in 
March 1992, she was issued an SOC, but she failed to file a 
Substantive Appeal.

On March 29, 1993, the veteran submitted a statement in which 
she reported that in January 1993 she had been diagnosed by 
an orthopedist as suffering from a collapsed disc.  She 
indicated that this appeared to be the cause of her 
longstanding back problems, and reported that she had been 
unemployed for several months.  The veteran included with her 
statement a radiographic report from the in Clarksburg, West 
Virginia, VA Medical Center, dated in December 1992, which 
revealed narrowing of disc space at the level of L4-5 and L5-
S1.  

In May 1993, the veteran underwent a VA examination that 
revealed range of motion of the low back to be limited with 
pain.  There were no postural abnormalities, the musculature 
of her back was good.  The veteran exhibited painful forward 
flexion at 70 degrees, painful backward extension at 25 
degrees, right and left lateral flexion to 35 degrees, with 
"a little discomfort," and lateral rotation to 40 degrees, 
bilaterally, which caused some tingling in her thighs.  In 
addition, a straight leg raising test was positive, and the 
examiner diagnosed as having degenerative joint disease at 
L4-5.  

Although not of record at the time of the September 1991, 
February 1992, May 1993 or August 1995 determinations, due to 
the diligent efforts of the RO, records of the veteran's VA 
care, dated from November 1991 to December 1994, were 
subsequently associated with the claims folder.  A January 
1992 diagnostic report performed at the Hampton, Virginia, VA 
Medical Center reflects that the veteran there was minimal 
anterior osteophyte formation, especially at L4, but that 
there was no significant loss of height of the vertebral 
bodies or disc spaces and that the impression was early 
degenerative changes at L4.  An outpatient entry, dated that 
same month, indicates the veteran complained of having low 
back pain and was diagnosed as having "back strain."  In 
September 1992, the veteran received treatment for low back 
pain, and following a clinical evaluation was diagnosed as 
having chronic low back pain syndrome; the examiner 
prescribed Motrin to treat the disability.  A December 1992 
outpatient record shows that the veteran was again seen for 
complaints of low back pain, but that an evaluation revealed 
that straight leg raising was negative, she had full range of 
motion with no neurological deficits, and reported that she 
received some relief from this condition by taking Motrin; 
the diagnosis was chronic low back pain.  

In July 1994, the veteran submitted a MRI (magnetic resonance 
imaging) report performed at the Richmond, Virginia, VA 
Medical Center, dated that same month.  The report's 
impression reflected a large left lateral L4-5 disc 
herniation with suspected impingement of the left L5 nerve 
root.  

In August 1994, the veteran underwent a left L4-5 discectomy 
at the Richmond, Virginia, VA Medical Center.  The following 
month, she underwent a VA examination at that facility; the 
examiner noted that the veteran was status post lumbar 
laminectomy of the lumbar spine.  The veteran continued to 
suffer from symptoms compatible with left L4 radiculopathy.  
It was also noted that the original diagnosis for the back 
disorder was probably not a lumbar sprain but one of a 
herniated nucleus pulposus.  

In November 1994, the RO awarded the veteran a temporary 
total rating based on convalescence due to her August 1994 
discectomy.  The effective date of the award was from August 
15 to October 31, 1994; the evaluation for this condition 
reverted to 20 percent, under former Diagnostic Code 5293, 
effective November 1, 1994.

Following the veteran's August 1994 surgery, a December 1994 
VA outpatient entry states that the veteran presented with 
mild, residual low back pain.  An MRI performed that month 
was negative for disc pathology, with the exception of a 
small amount of scarring on the left L5 nerve root.  An 
evaluation revealed that the veteran was neurologically 
intact, with the exception of the absence of her left ankle 
jerk; the examiner prescribed Flexeril and physical therapy 
to treat the disorder.

In August 1995, the veteran was afforded another formal VA 
examination, which revealed some tenderness in the 
lumbosacral spine.  The veteran had forward flexion to 80 
degrees, and extension and lateral flexion were within normal 
limits.  Straight leg raising was positive and the veteran 
had some numbness in her left foot.  The diagnosis was status 
post discectomy at L4-L5 with mild weakness that was 
compatible with old L5 radiculopathy.  

Based on the above, in an unappealed August 1995 rating 
decision, the RO confirmed and continued the 20 percent 
rating.


CUE

In support of her claim that the September 1991, February 
1992, May 1993, and August 1995 rating decisions were clearly 
and unmistakably erroneous, the veteran maintains that she 
was misdiagnosed, and if she had been properly assessed, she 
would have been awarded higher evaluations during the period 
from October 4, 1991, to August 14, 1994.  She also argues 
that the RO rendered its determinations based on an 
incomplete record.

CUE (clear and unmistakable error) is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different 
but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-
81 (Fed. Cir.) (expressly holding that in order to prove the 
existence of clear and unmistakable error, a claimant must 
show that an error occurred that was outcome-determinative, 
that is, an error that would manifestly have changed the 
outcome of the prior decision); Hines v. Principi, 18 Vet. 
App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Cook v. Principi, 318 F. 3d 1334, 1344-
47 (Fed. Cir. 2002) (en banc); Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

In addition, when a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an increased rating 
is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to 
effective date of an award of increased compensation is that 
the effective date of award "shall not be earlier than the 
date of receipt of the application thereof."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by 
regulation that provides that the effective date for an award 
of increased compensation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claims.  

As a preliminary matter, the Board notes that, as the RO 
explained in the February 2003 SSOC, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are generally considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decision dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992.  
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom. Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. at 246.

The veteran's low back disability was evaluated as 10 percent 
disabling under Diagnostic Code 5295 from October 4, 1991, to 
March 28, 1993, and 20 percent disabling under that code from 
March 29, 1993, March 8, 1999; however, the Board notes that 
the veteran challenges the 20 percent rating only until 
August 14, 1994.  

At the time of the October 1991, February 1992 or May 1993 
rating actions, the veteran's low back disability was 
evaluated as 10 percent disabling under Diagnostic Code 5295; 
in May 1993, the RO increased the evaluation to 20 percent, 
and in August 1995, denied entitlement to an evaluation in 
excess of 20 percent under Diagnostic Code 5293.  Under this 
Diagnostic Code 5295, an evaluation of 10 percent was 
warranted for characteristic pain on motion.  A 20 percent 
evaluation required lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion.  In 
addition, a maximum evaluation of 40 percent rating was 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The veteran's low back disability could also have been 
evaluated under former Diagnostic Code 5292, which at the 
time provided that a 10 percent evaluation was warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent rating required moderate limitation of motion, and a 
30 percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  

Finally, under former Diagnostic Code 5293, which provided 
that a 10 percent rating was warranted for mild 
intervertebral disc syndrome.  For a 20 percent rating under 
this code, the disability had to be productive of moderate 
intervertebral disc syndrome with recurrent attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e. with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.

The Board reiterates that any VA records not considered by 
the RO dated prior to the Court's decision in Bell, i.e., 
July 21, 1992, were not constructively of record.  Lynch; 
Damrel.  As such, with regard to the October 1991 and 
February 1992 rating actions, the Board will address only 
that evidence that was physically on file at the time.

Based on a careful review of the record and the laws and 
regulations extant in October 1991 and February 1992, the 
Board finds that there was a tenable basis for RO's 
determinations that the veteran's low back disability 
warranted no more than a 10 percent evaluation.  Therefore, 
because there was no error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  Bustos, 
Hines.

In reaching this conclusion, the Board finds that there was 
adequate evidence to support the RO's determinations.  
Indeed, the service medical records revealed that the 
disability was productive of pain, but there was no evidence 
of muscle spasm or moderate limitation of motion, and 
certainly none showing moderate intervertebral disc syndrome 
with recurrent attacks.  In fact, the Board observes that the 
January 1992 VA examination revealed that she had pain only 
at 95 degrees of flexion, which is full range of motion, and 
otherwise had full range of motion of her back without any 
clinical indication of pain.  Moreover, there were no 
neurological deficits.

The Board further finds that based on a careful review of the 
record and the laws and regulations extant in May 1993, 
entitlement to an evaluation in excess of 20 percent was not 
warranted prior to March 29, 1993, the date the veteran filed 
her claim for an increased rating for her low back disability 
based on the findings contained in the May 1993 VA 
examination report.  

Prior to discussing that report, the Board notes that the VA 
outpatient treatment records, dated from November 1991 to 
December 1992, show that she had chronic low back pain due to 
degenerative arthritis, with no neurological deficits or disc 
pathology other than a December 1992 radiographic report 
indicating that she had some narrowing of the disc space at 
L4-L5 and L5-S1, which might represent an early sign of 
intervertebral disc syndrome.

The May 1993 VA examination, however, disclosed for the first 
time that the veteran had some neurological impairment, 
including tingling in her thighs and a positive straight leg 
raising test and was diagnosed as having degenerative joint 
disease at L4-L5.  That report also states that the veteran 
had revealed that the disability was productive of no more 
than moderate limitation of motion of the lumbar spine.

Based on the above, the Board finds that the RO's May 1993 
determination that the veteran's low back disability did not 
warrant an evaluation higher than 20 percent effective March 
29, 1993, was not clearly and unmistakably erroneous.  In 
reaching this determination, the Board observes the evidence 
dated prior to March 29, 1993, does not unquestionably show 
that that her low back disability was manifested by 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion; moderate limitation 
of motion of the lumbar spine; or moderate intervertebral 
disc syndrome with recurrent attacks.  Indeed, the VA 
outpatient treatment records show only that she had low back 
pain due to arthritis, with negative straight leg raising 
tests, full range of motion and no neurological deficits.  
The May 1993 VA examination report revealed that she had no 
postural abnormalities, the musculature of her back was good, 
but did exhibit painful forward flexion at 70 degrees, 
painful backward extension at 25 degrees, right and left 
lateral flexion to 35 degrees, with "a little discomfort," 
and lateral rotation to 40 degrees, bilaterally, which caused 
some tingling in her thighs.  In addition, a straight leg 
raising test for the first time was positive, and the 
examiner diagnosed as having degenerative joint disease at 
L4-5.  As such, the May 1993 VA examination report 
constitutes the first clinical evidence of increased low back 
pain.  

The Board further finds, however, that these findings do not 
unquestionably show that the disability warranted a 40 
percent rating under former Diagnostic Code 5295, which as 
noted above required severe lumbosacral strain, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Similarly, they do not establish her entitlement to 
a 30 percent rating under former Diagnostic Code 5292 because 
they do not represent limitation of motion of the lumbar 
spine.  Finally, although the May 1993 findings are 
consistent with intervertebral disc pathology, they do not 
clearly show her entitlement to a 40 percent rating, or more, 
under former Diagnostic Code 5293; as noted above, under that 
code, a 40 percent rating required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

Finally, turning to the August 1995 rating decision, the 
Board finds that that decision likewise was not clearly and 
unmistakably erroneous.  In reaching this conclusion, the 
Board notes that the July 1994 MRI disclosed that the veteran 
had a large left lateral L4-5 disc herniation with suspected 
impingement of the left L5 nerve root, and in August 1994, 
she had a left L4-5 discectomy.  The following month, a 
physician examined her and diagnosed her as having status 
post lumbar laminectomy of the lumbar spine with only some 
symptoms compatible with left L4 radiculopathy.  In addition, 
he stated that the original diagnosis for the back disorder 
was probably not a lumbar sprain but one of a herniated 
nucleus pulposus.  

Moreover, a December 1994 VA outpatient entry states that the 
veteran presented with mild, residual low back pain.  An MRI 
performed that month was negative for disc pathology, with 
the exception of a small amount of scarring on the left L5 
nerve root.  An evaluation revealed that the veteran was 
neurologically intact, with the exception of the absence of 
her left ankle jerk; the examiner prescribed Flexeril and 
physical therapy to treat the disorder.  Further, the August 
1995 VA examination report disclosed that the veteran had 
forward flexion to 80 degrees, and extension and lateral 
flexion were within normal limits.  Although straight leg 
raising was positive and the veteran had some numbness in her 
left foot, the diagnosis was status post discectomy at L4-L5 
with mild weakness that was compatible with old L5 
radiculopathy.  

Based on the above, the Board again must conclude that the 
medical evidence did not unquestionably demonstrate that the 
veteran's low back disability warranted a 40 percent rating 
under former Diagnostic Code 5295 for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; a 30 percent rating under former Diagnostic 
Code 5292, for severe limitation of motion of the lumbar 
spine; or severe intervertebral disc syndrome with recurring 
attacks and intermittent relief under former Diagnostic Code 
5293.  

In sum, based on the foregoing, because it is not clear that 
the veteran's low back disability warranted an evaluation in 
excess of 10 percent prior to March 29, 1993, or to an 
evaluation in excess of 20 percent prior to August 15, 1994, 
the September 1991, February 1992, May 1993 and August 1995 
rating action were not clearly and unmistakably erroneous.  
In this regard, the Board reiterates that because allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence could never rise to the stringent 
definition of CUE, the Board's determination that higher 
ratings were not warranted under pursuant to the criteria set 
forth in former Diagnostic Codes 5292, 5293 and 5295, neither 
the September 1991, February 1992, May 1993 nor August 1995 
rating decisions were clearly and unmistakably erroneous.  
Bustos, Hines; see also Baldwin; Damrel.  

As a final point, the Board notes that because the veteran 
was on active duty on October 3, 1991, entitlement to VA 
compensation benefits is prohibited as a matter of law.  
38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654(a), 
3.700(a)(1)(i) (2004).  




ORDER

Entitlement to an evaluation in excess of 10 percent from 
October 4, 1991, to March 28, 1993, is denied.

Entitlement to an evaluation in excess of 20 percent rating 
from March 29, 1993, to August 14, 1994, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


